Citation Nr: 0213567	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  02-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to October 
1988 and from November 1990 to June 1991.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed August 1997 rating decision denied the 
veteran's claim for service connection for PTSD on the basis 
that no evidence verified any of the veteran's claimed 
stressors during Desert Storm. 

3.  The additional evidence presented since August 1997 
includes a letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), which indicates that the 
veteran's unit was stationed approximately 100 miles from 
Highway 8 and sent teams into the field for support. 

4.  Medical evidence links the veteran's diagnosed PTSD to a 
verified stressor.


CONCLUSIONS OF LAW

1.  An August 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since August 1997 is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5103, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2000), 38 C.F.R. § 3.159 
(2001).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran underwent two VA psychiatric examinations to 
determine the nature and etiology of his psychiatric 
disability, and the RO obtained information concerning the 
history of the unit to which the veteran was assigned during 
Desert Storm.  Further, there does not appear to be any 
available evidence that has not been either obtained by the 
RO or submitted by the veteran that is relevant to this 
claim.  In light of the favorable decision below, there is no 
adverse impact on the veteran in not specifically notifying 
him of what evidence he should obtain and which evidence VA 
would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim at 
the present time is appropriate.

II.  Discussion

The veteran is seeking service connection for PTSD as a 
result of stressors that allegedly occurred during Desert 
Storm.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection for PTSD 
requires the following three elements: [1] a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat (in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, the VA determines that the veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's lay 
statements, by themselves, will be insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence 
corroborating the stressor.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (2001); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical evidence 
containing an opinion as to a causal relationship between 
PTSD and service.  See Moreau, 9 Vet. App. at 396.

A.  New and Material Evidence

In this case, an original claim for service connection for 
PTSD was denied by the RO in an August 1997 rating decision.  
That decision was based on a finding that, although the 
veteran had been diagnosed with PTSD, no evidence verified 
any of the veteran's alleged stressors.  The evidence 
considered at that time included stressor statements in which 
the veteran indicated that he saw dead and burning bodies 
while traveling along Highway 8 and was in constant fear due 
to scud missile attacks.  The evidence also included VA 
hospital and outpatient treatment records showing that the 
veteran suffered from PTSD based on these alleged stressors, 
as well as service medical and personnel records.  The 
veteran was notified of the August 1997 decision and of his 
appellate rights but did not seek appellate review within one 
year of notification.  Therefore, that decision is final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In 
September 1999, the veteran sought to reopen his claim for 
service connection for PTSD.  When a claim to reopen is 
presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Parenthetically, the Board notes that 
the new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  The current claim was filed prior to 
that date; therefore the old version of the regulation as set 
forth above, is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted in this case since the 
final August 1997 rating decision includes an August 2000 
letter from USASCRUR, which indicates that the veteran's unit 
was stationed approximately 100 miles from Highway 8 and sent 
teams into the field.  The Board finds that this evidence is 
new, as it was not of record at the time of the August 1997 
rating decision and is not cumulative of any other evidence 
at that time.  In addition, this evidence is probative of the 
central issue in this case concerning whether a stressor 
occurred in service.  Accordingly, the Board concludes that 
new and material evidence has been submitted since the last 
final rating decision, and the claim for service connection 
for PTSD is reopened. 

B.  Service Connection for PTSD

The Board also finds that the evidence supports the veteran's 
claim for service connection for PTSD.  The veteran's DD Form 
214 shows that he served in the Persian Gulf War from 
November 21, 1990 to June 8, 1991, as a radio repairman. The 
record also shows that the veteran has been diagnosed as 
having PTSD.  The veteran was hospitalized by VA on four 
separate occasions from 1995 to 1996 for PTSD.  Several 
hospitalization reports noted the veteran's self-reported 
history of having experienced traumatic events during the 
Gulf War, including witnessing numerous dead bodies and being 
in constant fear as a result of nearby scud missile attacks.  
VA examiners in December 1995 and June 1997 also diagnosed 
the veteran as having PTSD based on these stressors.   

The RO sent the veteran's stressor summary to the USASCRUR in 
an attempt to verify his claimed stressors.  In August 2000, 
that agency responded and included an extract from a U.S. 
Army Reserve document that provided a brief overview of the 
activities of the 279th Maintenance Company, to which the 
veteran was assigned during Desert Storm.  This document 
states that the veteran's unit was stationed at Log Base Echo 
in Saudi Arabia during its entire tour, which was located 
approximately 100 miles from Highway 8.  However, it was also 
noted the unit did send contact teams into the field for 
support.  The USASCRUR said it was unable to verify from the 
available records that the veteran traveled Highway 8 while 
he was in the theater.  Parenthetically, the Board notes that 
Highway 8 was littered with destroyed vehicles and 
casualties.

In an August 2002 letter, the veteran's sister stated that 
the veteran had sent her a letter during Desert Storm, 
wherein he described seeing dead bodies and worrying that he 
would not survive the war.  Unfortunately, she stated that 
she did not have the letter. 

Based on its review of the entire record, the Board finds 
that the veteran has met each of the three criteria of 
38 C.F.R. § 3.304, thereby warranting service connection for 
PTSD.  Mental health care providers have diagnosed the 
veteran with PTSD based on his alleged stressors of seeing 
dead and burning bodies and hearing nearby scud missile 
attacks.  The Board points out, however, that PTSD was 
diagnosed solely on the veteran's own account of in-service 
stressors during Desert Storm.  Therefore, the central issue 
in this case is whether the diagnosis of PTSD is sustainable.  

The Board finds that the veteran did not participate in 
combat.  His DD Form 214 documents that he served as a radio 
repairman, and none of his commendations indicate that he had 
engaged in combat.  Nevertheless, after resolving all doubt 
in the veteran's favor, the Board finds that the veteran's 
claimed stressors of seeing dead bodies and hearing scud 
missile attacks have been verified.  Although military 
records show that the veteran's unit was stationed 
approximately 100 miles from Highway 8, his unit did send 
teams into the field.  It is unclear exactly where these 
teams were sent and whether the veteran was involved.  
However, in light of the fact that the unit was stationed in 
close proximity to Highway 8, one can assume that members 
from his unit traveled Highway 8 and that the veteran was 
present during those support operations.  In other words, 
although it cannot be proven with certainty that the veteran 
was on Highway 8, there is no way of showing that he was not.  
Under these circumstances, the Board is satisfied that the 
veteran did indeed witness dead and burning bodies while 
serving in Desert Storm.  One can also assume that the 
veteran was in close proximity to scud missile attacks.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).

In conclusion, the Board finds that the veteran has presented 
evidence establishing a diagnosis of PTSD; credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by the medical 
evidence, between PTSD and a verified in-service stressor.  
See 38 C.F.R. § 3.304.  Accordingly, service connection for 
PTSD is hereby granted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

